



COURT OF APPEAL FOR ONTARIO

CITATION:

R. v.
    Archer, 2014 ONCA 562

DATE: 20140722

DOCKET: C56699

Strathy C.J.O., Rouleau and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Douglas Clare Archer

Appellant

Douglas Clare Archer, appearing in person

Peter Copeland, appearing as
duty counsel

Jamie Klukach, for the respondent

Heard and released orally: July 10, 2014

On appeal from the sentence imposed on December 11, 2012
    by Justice Kathleen Caldwell of the Ontario Court of Justice.

ENDORSEMENT

[1]

Mr. Archer appeals his sentence of six years less six and one-quarter
    months of pre-trial custody for his March 16, 2012 breach of a Long Term
    Supervision Order and his concurrent sentence of four years for his March 18,
    2012 breach. On his release from Kingston Penitentiary, he was supposed to
    report to the Keele Street Correctional Centre and to stay out of Oxford
    County. Instead, he immediately went to Oxford County and then to Winnipeg
    where he was apprehended. He did not commit any substantive offence while on
    release.

[2]

The appellant had previously breached his Long Term Supervision Order in
    2008, in circumstances similar to these, for which he received a four year
    sentence. This was prior to the Supreme Court of Canadas decision in
R. v.
    Ipeelee
, 2012 SCC 13. He was also convicted of breaches while on statutory
    release in 2010 and 2011, for which he received four months and 60 days
    sentences respectively.

[3]

In our respectful view, the sentence in this case was disproportionate,
    having regard to the principles expressed in
Ipeelee
and having regard
    to the circumstances of the breach, the nature of the condition breached and
    the role the condition played in managing the appellants risk of re-offending.

[4]

In
Ipeelee
the Supreme Court of Canada observed at para. 50:

The purpose of an LTSO is two-fold, to protect the public and
    to rehabilitate offenders and reintegrate them into the community.

[5]

In fact, s. 100 of the
Corrections and Conditional Release Act
,
    S.C.1992, c.20, singles out rehabilitation and reintegration as the purpose of
    community supervision including LTSOs.

[6]

The Supreme Court of Canada added, at para. 55:

Breach of an LTSO is not subject to a distinct sentencing
    regime or system. In any given case, the best guides for determining a fit
    sentence are the well-established principles and objectives of sentencing set
    out in the
Criminal Code
.

[7]

In our view, the six year sentence gave undue emphasis to deterrence and
    inadequate emphasis to the appellants rehabilitation and his reintegration
    into society.

[8]

In all the circumstances, it is our view that a four year sentence on
    both counts would accomplish those objectives.

[9]

Accordingly, we grant leave to appeal, allow the appeal and substitute a
    four year sentence, less six and one-quarter months of pre-trial custody,
    concurrent on both counts.

G.R.
    Strathy C.J.O.

Paul Rouleau J.A.

K. van
    Rensburg J.A.


